DETAILED ACTION
This Office Action is in response to amendment filed on June 16,2022
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-7 and 9-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/16/2022 has been entered and fully considered.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. For the following: 
Applicant’s argument:
“It is clear from the above passages that Yuan fails to disclose, teach or suggest at least the following distinguishing features as recited in amended claim 1 (or similar features recited in amended claim 6) of the present application: 
parsing the permission information to obtain the runtime permission and the permission description, and displaying the runtime permission and the permission description of the application on a display interface of the terminal, wherein, prior to the displaying the runtime permission of the application and the permission description on the display interface of the terminal, the method further comprises: 
reviewing the obtained permission description based on a permission description requirement set in advance by the terminal system, and determining that the permission description meets the permission description requirement set in advance”.
In response:
The Examiner respectfully disagrees. The Examiner direct the Applicant to figure 4(a), (b) , (c) of reference of Yaun, paragraph 126” user installs a weather APP in the mobile phone. As shown in FIG. 4(a), a developer pre-records, in an installation package of the weather APP, a plurality of application permissions that the weather APP needs to register. For example, the application permissions that the weather APP needs to register include: a permission 1 to obtain location information, a permission 2 to use a microphone, a permission 3 to read a calendar, and a permission 4 to use a camera. When the weather APP is installed, the weather APP may request a permission service to register the permission 1 to the permission 4 for the weather APP. In this case, the permission service may identify, based on an application type of the weather APP, whether the application permissions that the weather APP requests to register include an application permission that does not correspond to the application type of the weather APP”. For example, developer pre-records, in an installation package of the weather APP…For example, the application permissions that the weather APP needs to register include: a permission 1 to obtain location information, a permission 2 to use a microphone, a permission 3 to read a calendar, and a permission 4 to use a camera, therefore, the pre-records in the installation packet is parsed before installation) so, prior to the displaying the runtime permission of the application and the permission description on the display interface of the terminal (figure 4(c); par [0128] For example, if the permission 1 to the permission 3 all belong to the application permission set corresponding to the weather type, but the permission 4 does not belong to the application permission set corresponding to the weather type, it indicates that the permission 4 does not need to be used when the weather APP is run. In this case, the permission service may automatically reject to register the permission 4 for the weather APP. For example, as shown in FIG. 4(b), the mobile phone may prompt, in a dialog box 401, the user to grant the permission 1 to the permission 3 to the weather APP… the mobile phone may grant, in a permission access log of the weather APP, the weather APP to use the permission 1 to the permission 3). Therefore, Yuan discloses the argument above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 does not further limit claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7 and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan et al. (Yuan) U.S. Pub. Number 2021/0390171.
Regarding claim 1; Yuan discloses a permission display method, applied to a terminal, the method comprising:
acquiring, in response to an application running on the terminal applying for runtime permission, permission information of the application, the permission information including the runtime permission and a permission description corresponding to the runtime permission (para. [0126], fig. 4(a) For example, a user installs a weather APP in the mobile phone. As shown in FIG. 4(a), a developer pre-records, in an installation package of the weather APP, a plurality of application permissions that the weather APP needs to register); (i.e. a permission description requests certain permissions to be registered for the weather APP to be installed and run) Emphasis added; and
parsing the permission information to obtain the runtime permission and the permission description, and displaying the runtime permission and the permission description of the application on a display interface of the terminal (para. [0126] developer pre-records, in an installation package of the weather APP…For example, the application permissions that the weather APP needs to register include: a permission 1 to obtain location information, a permission 2 to use a microphone, a permission 3 to read a calendar, and a permission 4 to use a camera); (i.e. the pre-records in the installation packet is parsed before installation) Emphasis added.

wherein, prior to the displaying the runtime permission of the application and the permission description on the display interface of the terminal, the method further comprises:
reviewing the obtained permission description based on a permission description requirement set in advance by the terminal system, and determining that the permission description meets the permission description requirement set in advance (par [0128] For example, if the permission 1 to the permission 3 all belong to the application permission set corresponding to the weather type, but the permission 4 does not belong to the application permission set corresponding to the weather type, it indicates that the permission 4 does not need to be used when the weather APP is run. In this case, the permission service may automatically reject to register the permission 4 for the weather APP. For example, as shown in FIG. 4(b), the mobile phone may prompt, in a dialog box 401, the user to grant the permission 1 to the permission 3 to the weather APP… the mobile phone may grant, in a permission access log of the weather APP, the weather APP to use the permission 1 to the permission 3). (i.e. prior to display user’s interface the application permissions that the weather APP needs to register include permissions as described in figure 4(a) and 4(b). Emphasis added 

Regarding claim 2; Yuan discloses the permission display method according to claim 1, wherein the runtime permission applied by the application comprises the permission description, and the acquiring the permission information applied by the application comprises:
applying for the runtime permission comprising the permission description through a permission application system interface, and acquiring the runtime permission comprising the permission description through the permission application system interface (para. [0128] FIG. 4(b), the mobile phone may prompt, in a dialog box 401, the user to grant the permission 1 to the permission 3 to the weather APP); para. [0157] an option 1004 of forbidding reporting the location information to the reading application is set in the management interface 1003. If the reading application is the foregoing application of the specific type, the mobile phone may further prompt the user that after selecting the option 1004).

Regarding claim 4; Yuan discloses the permission display method according to claim 1, further comprising:
refusing to open a function of displaying the permission description on the display interface, in response to determining that the permission description does not meet the permission description requirement of displaying on the display interface (para. [0157] If the mobile phone detects that the user selects the button 1002, as shown in FIG. 13(b), the mobile phone may jump to a management interface 1003 of the application permission to obtain the location information. In the management interface 1003, the user may manually modify a specific manner of reporting the location information to the reading application. For example, an option 1004 of forbidding reporting the location information to the reading application is set in the management interface 1003.;
and displaying the runtime permission of the application on the display interface of the terminal (para. [0157] the mobile phone may further prompt the user that after selecting the option 1004, the reading application may fail to run normally. For another example, an option 1005 of reporting fake location information to the reading application and an option 1006 of reporting real location information to the reading application may be further set in the management interface 1003).
Regarding claim 5; Yuan discloses the permission display method according to claim 1, wherein the displaying the runtime permission of the application and the permission description on the display interface of the terminal comprises:
displaying the runtime permission of the application and the permission description on the display interface of the terminal in the form of a pop-up box (para. [0128] mobile phone may prompt, in a dialog box 401, the user to grant the permission 1 to the permission 3 to the weather APP; para. [0158] if the mobile phone detects that, in the reading scenario, the reading application requests to obtain the location information from the permission service… in a prompt box 1007, the user whether to allow the reading application to obtain the location information this time. Because the reading application belongs to the foregoing application of the specific type, if it is detected that the user taps a “reject” button 1008).

Regarding claims 6-7 and 9-10; claims 6-7 and 9-10 are direct to an apparatus which has similar scope as claims 1-2 and 4-5, respectively. Therefore, claims 6-7 and 9-10 remain un-patentable for the same reason.

Regarding claims 11-12 and 14; claims 11-12 and 14 are direct to an apparatus which has similar scope as claims 1-2 and 4, respectively. Therefore, claims 11-12 and 14 remain un-patentable for the same reason. 

Regarding claim 13; Yuan discloses the permission display method according to claim 11, wherein, prior to the displaying the runtime permission of the application and the permission description on the display interface of the terminal, the method further comprises:
determining that the permission description meets a permission description requirement of
displaying on the display interface (para. [0145] the mobile phone may further set a function of
modifying a specific use scenario of the application permission. For example, if the mobile phone detects that the user taps a settings button 802 for using the application permission of the camera in the permission management interface 801, as shown in FIG. 9(b), the mobile phone may display a specific use scenario in which the map application uses the application permission of the camera. The user may manually add a use scenario in which the map application is allowed to use the camera, or may disable a currently granted use scenario in which the map application is allowed to use the camera).

Regarding claims 15-16 and 18-19; claims 15-16 and 18-19 are direct to a computer-readable storage medium which has similar scope as claims 1-5, respectively. Therefore, claims 15-19 remain un-patentable for the same reason.

Regarding claim 17; Yuan discloses the non-transitory computer-readable storage medium according to claim 15, wherein, prior to the displaying the runtime permission of the application and the permission description on the display interface of the terminal, the method further comprises:
determining that the permission description meets a permission description requirement of
displaying on the display interface (para. [0145] the mobile phone may further set a function of
modifying a specific use scenario of the application permission. For example, if the mobile phone detects that the user taps a settings button 802 for using the application permission of the camera in the permission management interface 801, as shown in FIG. 9(b), the mobile phone may display a specific use scenario in which the map application uses the application permission of the camera. The user may manually add a use scenario in which the map application is allowed to use the camera, or may disable a currently granted use scenario in which the map application is allowed to use the camera).

Regarding claims 20; Yuan discloses a mobile terminal implementing the method according to claim 1, comprising: 
a display screen configured to display the display interface (Fig.1 item 194); and 
a camera (Fig.1 item 193); 
wherein the mobile terminal is configured to: display the permission description in a pop-up box of the display interface as a part of the runtime permission such that the permission description and the runtime permission are displayed together (para. [0169], Fig.17(a) if it is detected for the first time in the WeChat login scenario that the WeChat application request the permission service to grant the application permission to use the camera); and 
customize the permission description for different applications to realize personalization of the permission description (para. [0004] managing an application permission and an electronic device, to allow an application to use different application permissions in different use scenarios; para. [0145] the user may manually enable or disable a corresponding application permission for the map application. In addition, for an enabled application permission, the mobile phone may further set a function of modifying a specific use scenario of the application permission); wherein 
the application is a social media application (para. [0109] WeChat application may register the one or more application permissions with the permission service); 
when a photographing function is requested, the permission description for a purpose of using the camera is defined as for taking pictures (para. [0140] the WeChat application is run on the mobile phone. When the WeChat application is run, if it is detected that the WeChat application applies to the permission service for using the camera in a scenario in the use scenario whitelist, such as photographing/video recording, the permission service may grant a permission request for using the camera by the WeChat application this time. If it is detected that the WeChat application applies to the permission service for using the camera in a scenario that is not included in the use scenario whitelist such as chatting, the permission service may reject a permission request for using the camera by the WeChat application this time); and 
when a video call function is requested, the permission description for a purpose of using the camera is defined as for video call (para. [0111] the WeChat application pre-registers, in the permission service, the application permission to use the camera. If it is detected that a current display interface includes keywords such as “video call” and “hang up” when the WeChat application requests the permission service to use the camera, it indicates that the current WeChat application is probably in a video call scenario); 
thereby informing a user of the terminal the runtime permission applied by the social media application and the purpose of the runtime permission, and facilitating 26the user granting the runtime permission to the social media application (para. [0110] the permission service may ask, by using a dialog window 302, the user whether to grant, to the WeChat application, the application permission to use the camera. If it is detected that the user taps an OK button 303, the permission service may add the permission to use the camera to the permission access log of the WeChat application. In this way, the permission service may gradually register, for the WeChat application in a running process of the WeChat application, one or more application permissions granted by the user. Subsequently, when the WeChat application applies to the permission service for using the camera again, the permission service may grant, based on the permission access log of the WeChat application, the WeChat application to use the camera).


Examiner’s remarks 
The Examiner encourage to contact the examiner to discuss any further question before responding to this Office Action to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2019/0138698 to Qiu-Qiu teaches accessing a restricted application programming interface (API) is disclosed, including: receiving, from a first application, a request to access the restricted API, the restricted API not supported by the first application; determining whether the first application is authorized by a provider of the restricted API to access the restricted API; and granting, in response to the determination that the first application is authorized by the provider of the restricted API to access the restricted API, the first application access to the restricted API.
U.S. Pub. Number 2019/0138741 to Lee-Lee teaches an electronic device capable of controlling an access right of an application and a controlling method thereof are provided. The controlling method of the electronic device for executing the application includes, in response to an event for inquiring about whether to allow an access right to a function of the electronic device required for executing an application, displaying a user interface (UI) to confirm whether to allow the access right, and in response to a user command being input through the UI, matching and storing a state of the application according to the event and a determination of whether to allow the access right according to the user command.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/
Primary Examiner, Art Unit 2491